IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

             MILBURN L. EDWARDS v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Wayne County
                                      No. 15181


                No. M2012-01492-CCA-R3-HC - Filed March 21, 2013


The Appellant, Milburn L. Edwards, appeals the trial court's summary dismissal of his
petition for habeas corpus relief. The judgment of the trial court is affirmed.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed
Pursuant to Rule 20, Rules of the Court of Criminal Appeals

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which J ERRY L. S MITH
and J EFFREY S. B IVINS, JJ. joined.

Milburn L. Edwards, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Clark B. Thornton, Assistant
Attorney General, for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

       The Appellant was convicted by a Davidson County jury of multiple counts of rape,
two counts each of first degree burglary and aggravated burglary, and one count each of
second degree burglary, aggravated rape, assault with intent to commit rape, and robbery.
State v. Edwards, 868 S.W.2d 682 (Tenn. Crim. App. 1993). The trial court sentenced the
Appellant to an effective sentence of life plus 415 years. Id. On appeal, this Court affirmed
the Appellant's convictions but modified his sentence to an effective sentence of life plus 195
years. Id. Subsequently, the Appellant unsuccessfully pursued post-conviction relief, and
he also filed at least four prior petitions seeking writs of habeas corpus, all of which were
dismissed. See Milburn L. Edwards v. State, No. M2010-02001-CCA-R3-HC, 2011 WL
3480994 (Tenn. Crim. App., at Nashville, Aug. 5, 2011), perm. to app. denied (Tenn. Dec.
14, 2011) (affirming summary dismissal of fourth habeas corpus petition); Milburn L.
Edwards v. Cherry Lindamood, Warden, No. M2009-01132-CCA-MR3-HC, 2010 WL
2134156 (Tenn. Crim. App., at Nashville, May 27, 2010) (affirming summary dismissal of
third habeas corpus petition); Milburn L. Edwards v. Cherry Lindamood, Warden, No.
M2006-01092-CCA-R3-HC, 2007 WL 152233 (Tenn. Crim. App., at Nashville, Jan. 17,
2007), perm. to app. denied (Tenn. Apr. 16, 2007) (affirming summary dismissal of second
habeas corpus petition); Milburn L. Edwards v. State, No. M2004-01378-CCA-R3-HC, 2005
WL 544714 (Tenn. Crim. App., Mar. 7, 2005), perm. to app. denied, (Tenn., Aug. 29, 2005)
(affirming summary dismissal of first habeas corpus petition); Milburn L. Edwards v. State,
No. M2002-02124-CCA-R3-PC, 2003 WL 23014683 (Tenn. Crim. App., at Nashville, Dec.
15, 2003) (affirming denial of post-conviction relief).

        The subject of this appeal is the fifth petition for a writ of habeas corpus filed by the
Appellant in which he, again, argues that he was improperly sentenced under the 1982
Sentencing Act as opposed to the 1989 Sentencing Act. This issue was previously
determined on direct appeal and also was unsuccessfully raised by the Appellant in at least
two of his previous habeas corpus petitions. See Milburn L. Edwards, No. M2010-02001-
CCA-R3-HC, 2011 WL 3480994 at *3-4 (observing that sentencing issue was resolved on
direct appeal and thus could not be re-litigated in habeas corpus petition and that law of case
doctrine precluded review of same issue in subsequent habeas corpus petition).

        The record reflects that the trial court did not err in summarily dismissing the
Appellant’s fifth petition for a writ of habeas corpus without a hearing or without the
appointment of counsel. Accordingly, the State’s motion is granted and the judgment of the
trial court is hereby affirmed in accordance with Rule 20.




                                            ____________________________________
                                            R OBERT W. W EDEMEYER, J UDGE




                                               2